PER CURIAM.
We review Hurst v. State, 474 So.2d 280 (Fla. 5th DCA 1985), because of express conflict with State v. Jackson, 478 So.2d 1054 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.
The district court ruled that the trial judge erred by applying the committee notes to the sentencing guidelines in effect at the time of sentencing, not those in effect at the time the offenses were committed. We disagree and, on the authority of Jackson, quash the district court decision and remand for proceedings not inconsistent with this opinion.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON and McDONALD, JJ., concur.
BARKETT, J., concurs specially with an opinion, in which EHRLICH and SHAW, JJ., concur.